J-S10020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS GEORGE DEGARMO                      :
                                               :
                       Appellant               :   No. 225 MDA 2021

        Appeal from the Judgment of Sentence Entered January 19, 2021
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0000563-2009


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                            FILED: JULY 15, 2022

        Marcus George Degarmo appeals the judgment of sentence entered

after he was found in violation of probation (“VOP”). Degarmo’s counsel filed

an Anders brief and Petition to Withdraw as Counsel.1 We affirm the judgment

of sentence and grant counsel’s Petition.

        Degarmo pled guilty to aggravated assault in August 2009. The trial

court sentenced him to five to 10 years’ incarceration followed by a

consecutive term of 10 years of reporting probation.

        The court revoked Degarmo’s probation in January 2021, after Degarmo

committed new criminal offenses that led to him being found guilty of several

new counts including two counts each of criminal solicitation – rape of a child,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S10020-22



criminal solicitation – indecent assault of a child, and criminal solicitation –

child pornography; three counts of unlawful contact with a minor; four counts

of criminal use of a communication facility; and one count each of corruption

of minors, endangering the welfare of children, and criminal attempt – child

pornography. The court considered the           Probation         Department’s

recommendation for sentencing, Degarmo’s behavior, and the protection of

the victims. See Rule 1925(a) Opinion (“1925(a) Op.), filed 6/9/21, at 5. The

trial court sentenced Degarmo to one to three years’ incarceration to run

consecutive to his sentence of 31 to 62 years’ incarceration for his new

convictions. Degarmo did not contest the VOP sentence at the sentencing

hearing and did not file a post-sentence motion. This timely appeal followed.

The court ordered Degarmo to file a Rule 1925(b) statement of matters

complained of on appeal and counsel complied, raising the following issues:

         1. [Degarmo] argues that the revocation and resentencing
            on the captioned docket was done in error because the
            conviction for a new criminal charge under docket 661-
            2019, which was cited as the reason for the revocation,
            was based on insufficient evidence.

         2. [Degarmo] also argues that in light of the above, the
            [c]ourt abused its discretion in resentencing him to a one
            (1) to three (3) year sentence of state incarceration.

Pa.R.A.P. 1925(b) Statement, filed 3/15/21.

      Appellate counsel, who is different from counsel who filed the Rule

1925(b) statement, filed in this Court a Petition to Withdraw as Counsel and

an Anders brief. Before addressing any substantive claims, we must first



                                     -2-
J-S10020-22



determine whether counsel has complied with the procedural requirements

to withdraw as counsel. Commonwealth v. Cox, 231 A.3d 1011, 1014

(Pa.Super. 2020).

     An Anders brief is filed when counsel believes that the appeal is wholly

frivolous and wishes to withdraw from representation of the appellant. To

withdraw, counsel must: “(1) petition the court for leave to withdraw, stating

that after a conscientious examination of the record and interviewing the

defendant, counsel has determined the appeal would be frivolous;” (2) file a

brief referring to any issues in the record of arguable merit; and (3) furnish

a copy of the brief to defendant and advise him of his right to retain new

counsel or to raise any additional points that he deems worthy of the court’s

attention. Id. at 1015; see also Commonwealth v. Yorgey, 188 A.3d

1190, 1195-96 (Pa.Super. 2018) (en banc) (reviewing requirements for

withdrawal under Anders).

     The Anders brief should include the following: (1) a summary of the

procedural history and facts, with citations to the record; (2) reference to

anything in the record that counsel believes arguably supports the appeal;

(3) counsel’s conclusion that the appeal is frivolous; and (4) a statement of

counsel’s reasons for concluding that the appeal is frivolous. See Santiago,

978 A.2d at 361. “Counsel should articulate the relevant facts of record,

controlling case law, and/or statutes on point that have led to the conclusion

that the appeal is frivolous.” Id.




                                     -3-
J-S10020-22



       Counsel has met all the requirements. Counsel filed a petition to

withdraw, stating that she made a conscientious examination of the record

and determined that the appeal is frivolous. See Petition to Withdraw as

Counsel, filed 1/6/22, at ¶ 9. Counsel also filed a brief referring to the two

issues in the record that Degarmo believed to have arguable merit. Counsel’s

brief provides a procedural and factual history of the case, with citations to

the record, discusses the issues arguably supporting the appeal, and explains

why counsel believes those issues are frivolous. See Anders Br. at 8-16.

Counsel also furnished a copy of the brief to Degarmo along with a letter

advising him of his right to retain new counsel or raise any additional points

that he believes the court should review.

       Degarmo has not filed a response, either pro se or by private counsel,

to the Anders brief. We therefore address the issues identified by counsel.

       Counsel identifies two substantive issues:

       I. Whether there was sufficient evidence under a new criminal
       conviction to revoke and resentence [Degarmo] for a probation
       violation[?]

       II. Whether the sentence imposed upon [Degarmo] at the time he
       was revoked and resentenced for a probation violation was
       excessive and an abuse of the court’s discretion[?]

Anders Br. at 7.2


____________________________________________


2Counsel’s brief includes a third issue: “Whether a Petition for Permission to
Withdraw as Counsel should be granted where counsel has investigated the
possible grounds for appeal and finds the appeal frivolous[?]” Anders Br. at
7. This issue follows our consideration of whether the appeal is frivolous.

                                           -4-
J-S10020-22



      Counsel maintains that Degarmo alleges that there was insufficient

evidence to revoke his probation, specifically the new convictions.

      Our standard of review for the revocation of probation is an abuse of

discretion. See Commonwealth v. Giliam, 233 A.3d 863, 866-67 (Pa.Super.

2020). Our scope of review is limited to reviewing whether the reason for the

revocation proceeding is valid, the legality of the sentence, and the

discretionary aspects of sentencing. Commonwealth v. Cartrette, 83 A.3d

1030, 1033-34 (Pa.Super. 2013) (en banc). A trial court has jurisdiction to

revoke probation “only ‘upon proof of the violation of specified conditions of

the probation.’” Commonwealth v. Foster, 214 A.3d 1240, 1250 (Pa. 2019)

(quoting 42 Pa.C.S.A. § 9771(b)) (emphasis omitted). If the court revokes

probation, it may only resentence the defendant to serve a term of

incarceration if “(1) the defendant was convicted of a new crime; (2) the

defendant’s conduct makes it likely that he or she will commit a new crime if

not incarcerated; or (3) incarceration ‘is essential to vindicate the authority of

the court.’” Id. (quoting 42 Pa.C.S.A. § 9771(c)).

      Here, a condition of Degarmo’s sentence was that he refrain from

receiving any new convictions. While on probation, Degarmo was found guilty

of multiple crimes. The trial court found that he violated his probation because

of the convictions. The trial court had sufficient evidence of the violation and




                                      -5-
J-S10020-22



did not err in determining that Degarmo had violated his probation and

imposing a term of incarceration for the violation.3

       Regarding the second issue, counsel states that Degarmo believes that

the court imposed a severe and excessive sentence. This claim challenges the

discretionary aspects of the sentence. There is no automatic right of appellate

review of such a challenge. Cartrette, 83 A.3d at 1042. Before reviewing such

a claim, we must first determine whether the appellant has: (1) filed a timely

notice of appeal; (2) properly preserved the issue at sentencing or in a post-

sentence motion; (3) filed a brief that includes a Pa.R.A.P. 2119(f) statement;

and (4) has demonstrated a substantial question that the sentence is not

appropriate under the Sentencing Code. See 42 Pa.C.S.A. § 9781(b);

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa.Super. 2013).

       Here these requirements are not met. While Degarmo filed a timely

notice of appeal, he did not preserve his challenges to his sentence at the

sentencing hearing or in a post-sentence motion. Degarmo has therefore

waived his challenge to his sentence. See Commonwealth v. Dempster,

187 A.3d 266, 272 (Pa.Super. 2018) (en banc).

       Our independent review of the record reveals no non-frivolous claims

that could be raised on appeal. We affirm the judgment of sentence and grant

counsel’s Petition to Withdraw as Counsel.

____________________________________________


3 The trial court judge that initially accepted Degarmo’s guilty plea in 2009 is
the same judge that presided over his jury trial that resulted in the multiple
convictions.

                                           -6-
J-S10020-22



     Judgment of sentence affirmed. Petition to Withdraw as Counsel

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                               -7-